Citation Nr: 1536320	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to Department of Veterans Affairs nonservice-connected improved pension benefits.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active service from April 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A hearing was scheduled for June 2015.  In June 2015, the Veteran withdrew his hearing request.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  Basic entitlement exists if, among other things, the Veteran meets certain net worth and annual income requirements.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3. 

In this case, the RO found that entitlement to pension benefits was barred because the Veteran's net worth is sufficient to meet his living expenses.  

A February 2013 memorandum reflects that a field examination was conducted.  The memorandum noted that the Veteran's home was sold in July 2012.  His net worth at the time of the field examination was approximately $175,000.  

The memorandum noted $6078 in yearly income and $5576 in expenses.  The memorandum indicated that the Veteran had a balance of $144,684 in a real estate protected trust.  

In February 2014, the Veteran submitted information from an attorney which indicated that the proceeds from the sale of his home were deposited into a trust account.  The letter indicated that the terms of the trust do not permit the Veteran to access or remove trust principal or income.  The attorney submitted copies of the trust document and the deed conveying the real estate to the trust. 

In VAOPGCPREC 73-91, VA's General Counsel held that, where a veteran places assets in an irrevocable trust and where the veteran cannot exert control over the assets, the trust assets would not be counted in determining the veteran's net worth for improved pension purposes.  As such, it appears that the assets from the sale of the Veteran's home, which were placed in an irrevocable trust, may not be considered in determining his net worth.  It is also unclear from the record whether the RO counted the trust as an asset in its pension determination.  See e.g., August 2013 RO letter to Veteran stating that "[w]e reviewed the evidence and determined that your net worth is sufficient to meet your living expenses at this time".  

The most recent eligibility verification report of record is dated in December 2013.  A remand is warranted to obtain current information regarding the Veteran's income and net worth.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he submit a current eligibility verification report documenting his assets and income as well as expenses, including unreimbursed medical expenses.

2.  Readjudicate the issue on appeal with consideration of VAOPGCPREC 73-91.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




